—Judgment, Supreme Court, New York County (Antonio Brandveen, J.), rendered October 3, 1996, convicting defendant, after a jury trial, of kidnapping in the second degree (4 counts), robbery in the first degree (12 counts), burglary in the first degree (3 counts), criminal use of a firearm in the first degree (2 counts), criminal possession of a weapon in the second degree (2 counts), robbery in the second degree (4 counts) and criminal possession of a weapon in the third degree (2 counts), and sentencing him, as a second felony offender, to an aggregate sentence of 18 to 36 years, unanimously affirmed.
The court properly denied defendant’s motion to suppress identification testimony. Defendant’s arguments are indistinguishable from those rejected by this Court on the codefendant’s appeal (People v Delances, 262 AD2d 249), and we see no reason to reach a different result here.
We perceive no abuse of sentencing discretion. Concur— Rosenberger, J. P., Tom, Mazzarelli, Lerner and Rubin, JJ.